Citation Nr: 1002863	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-30 772 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, K. D.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to May 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for seborrheic dermatitis with an 
evaluation of 0 percent effective June 1, 2005, and denied 
the Veteran's claims for service connection for, inter alia, 
low back pain and residual jaw fracture with numbness.  

The Board notes that the appeals for the issues of service 
connection for residual jaw fracture with numbness and 
entitlement to an initial compensable evaluation for 
seborrheic dermatitis were perfected by submission of a 
substantive appeal following issuance of a statement of the 
case, but those appeals were withdrawn by the Veteran during 
the course of the March 2009 video conference hearing before 
the undersigned Veterans Law Judge.  Accordingly, this 
decision is limited to the issues set forth on the preceding 
page.

A transcript of the March 2009 video conference hearing is of 
record.


FINDING OF FACT

The Veteran's low back disability began during active 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low 
back disability (diagnosed as lumbosacral sprain/strain and 
narrowing of L5-S1 intervertebral disc space) have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination in this case, 
no further discussion of VCAA compliance is necessary.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Turning to the evidence, the service treatment records 
indicate that during the March 1977 entrance examination, the 
spine and musculoskeletal systems were evaluated as normal.  
In August 2004 the Veteran reported a history of lower back 
pain for the previous fifteen years.  He said that he has had 
to move a lot of heavy equipment during his career.  He 
denied a specific injury and said that the pain comes and 
goes.  He said that it does not cause limitations.  The 
assessment included mechanical back pain by history.  The 
service treatment records do not contain further complaints 
with regards to the low back.  

The Veteran was discharged from active service in May 2005.  
He was afforded a VA examination in June 2005.  The Veteran 
reported that he began having complaints of low back pain in 
1982 and that he did not remember a fall or injury.  He 
related the pain to long exercise schedules and heavy 
lifting.  He said that the pain level is 7/10 with pain 
occurring every two to three weeks.  He stated that he 
treated the pain with aspirin and occasional time off, but 
denied a history of hospital admission, surgery on the back, 
or treatment with steroids.  There was no history of weakness 
of the arms, footdrop, or urine or bowel incontinence.  A 
physical examination of the cervical and lumbar spine 
revealed no paraspinal muscle spasm or deformity.  There was 
full range of motion without restriction.  The diagnoses 
included lumbar sprain and strain.  

The Veteran submitted the report of X-rays taken of the 
lumbosacral spine by VA in May 2006, less than one year from 
the date of termination of active service.  The report 
indicated that the Veteran had a history of low back pain.  
The X-rays showed that the vertebra were normal in height.  
There was narrowing of the L5-S1 intervertebral disc space.  
The pedicles and transverse processes were unremarkable.  The 
impression was narrowing of the L5-S1 intervertebral disc 
space.  

During a March 2009 video conference hearing before the 
undersigned Veterans Law Judge, the Veteran testified that 
his back had bothered him for approximately fifteen years.  
He denied any specific injury to his back.  He said that he 
did not want to report this condition because his duties 
included flying and he had a goal of becoming an officer in 
the Air Force and he did not want to "ruin that."  He 
further testified that he did not have many opportunities to 
seek treatment because he traveled a lot and did not know his 
schedule.  He said that initially his low back pain did not 
really limit him and was intermittent towards the end of 
service, but it is gradually getting worse.  He said that 
when he had problems with his low back he would rest and 
recline his back and it would improve.  He said that he was 
told by a VA physician that there was nothing he could do for 
his back at that time unless it really gets worse.  He said 
that he uses heat pads, a massage chair, hot showers, pain 
relievers, ointments, good arch supports, and a sleep number 
bed for his back.  He also stated that he went to a 
chiropractor a couple of times which would help temporarily.  
He explained that as an E-9, he worked long hours and was 
responsible for 36 aircraft and 840 personnel, therefore 
scheduling was difficult.  He described the lifting required 
in his job as a flying crew chief on the C-5 aircraft.  He 
said that he had to change 300 pound tires and carry 
toolboxes with a weight in excess of 84 pounds up and down 
the flight line and ladders.

The Veteran's wife of 22 years also testified during the 
March 2009 video conference hearing.  The Board notes that 
the Veteran's wife is reportedly a nurse practitioner and her 
statements can constitute competent medical evidence.  She 
reported that she had observed symptoms of stiffness, low 
back discomfort, tightening of the lumbar muscles, and 
limitation of motion.  She said that they self medicated the 
Veteran with Motrin, massage, and heating pads, which gave 
him pretty good relief.  She said that the Veteran has 
complained about his back for approximately fifteen years and 
that it has worsened.  She also said that when the Veteran 
watches television, he does not sit up, but rather lays down 
with his knees elevated or bent.  She said that he has 
chronic low back pain with flare-ups at least twice per week. 

After a review of the evidence of record, the Board has 
determined that the Veteran is entitled to service connection 
for a low back disability.  In August 2004 the Veteran 
reported a history of lower back pain for the previous 
fifteen years. Additionally, in June 2005, merely nine days 
after discharge from active service, a VA examining physician 
diagnosed the Veteran with lumbar sprain and strain.  
Further, in May 2006, less than one year from discharge from 
active service, X-rays taken by VA revealed narrowing of the 
L5-S1 intervertebral disc space.  Moreover, the Board finds 
the testimony of the Veteran and his wife, a nurse 
practitioner, that he suffered from low back pain in service 
that has continued to the present to be credible.  Thus, 
after resolving all doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence supports a grant 
of service connection for a low back disability, diagnosed as 
lumbar sprain/stain and narrowing of L5-S1 intervertebral 
disc space.


ORDER

Entitlement to service connection for a low back disability, 
diagnosed as lumbar sprain/stain and narrowing of L5-S1 
intervertebral disc space, is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


